DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Referring to claim 1, and consequently claims 2-17, the specification as filed, was not found to provide support for “include…. error data irrelevant to the predetermined trigger event”. First, examiner notes that the word “relevant” is used only once in applicant’s specification, in paragraph 14. Walking back to paragraph 13, the context is that the error log collection (ELC) data is collected for a service computer device and may include any of various data, including IPMI, BIOS, and runtime and BMC logs. Then in paragraph 14, various data of these data sources are used by engineers to learn the status of the service computer device, including applicant’s sole usage of the term in describing the boot log of the BIOS which may include data used by engineers to “analyze error messages, and a root cause and a consequence of relevant errors that are generated during a boot process of the BIOS.” 
So then, from at least this much, it is apparent that there is data that is specifically used in analysis, and notably there are specifically “errors” that may occur that are logged (and deemed “relevant”). 
Looking to claim 1, we see that the method is “to detect errors”, that there is an “error log collection”, and that there is an “alert” that is signaled when a “trigger event” occurs. Notably, nowhere is there claimed an actual error or detection thereof.
From applicant’s remarks, applicant refers to paragraph 17 in support of the amendments, including the new matter. In that paragraph, an alert, in response to a trigger condition, is signaled to have a remote computer download the error data from the service computer. While the paragraph itself talks about errors that have occurred and data stored therefor, it is still relative to the trigger, not the error(s), that the data is downloaded. No description of the relevance, or lack thereof, is given for the data relative to the trigger. Rather, all the data of the ELC is simply downloaded in response to the trigger. Arguably, all of the data is “relevant” to the trigger. Some of the data may or may not be relevant to a particular error, but again, this is not claimed.
Looking to Berger then, we can get a better understanding of why applicant has chosen the term “relevant”, as Berger uses the term in describing the data gathered for its data archive. However, the usage in Berger is not the same as the usage in applicant’s specification and should not be treated as such (again, applicant’s specification is silent on the “relevance” of any data relative to a trigger). Rather, in Berger, the “relevance” of the data gathered for a given bug event is expansive (paragraph 6, 135) and contextual (paragraph 144) and only a portion may ultimately be “relevant” to a given failure (paragraph 135).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180349218 to Berger et al. in view of US20160261455 to Su et al.

Referring to claim 1, Berger discloses a remote error detection method adapted for a remote computer device to detect errors that occur in a service computer device (Paragraph 2, “Some embodiments of the invention provide a novel architecture for debugging devices. This architecture includes numerous devices that without user intervention automatically detect and report bug events to a set of servers that aggregate and process the bug events. The devices in some embodiments are different types of devices, such as smartphones, smartwatches, tablets, computers, media streaming devices, etc. In some embodiments, the operating systems of these devices (e.g., frameworks within the operating systems) perform the debugging operations on each device.”), the service computer device including a controller and a storage unit (Paragraph 3, “When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.”), said method comprising steps of: 	A) by the service computer device, storing error log collection data that are related to the service computer device in the storage unit (Paragraph 3, “When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.”); 	B) by the service computer device, generating an alert signal when the controller determines that a predetermined trigger event has occurred, and transmitting the alert signal to the remote computer device (Paragraph 3, “When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.”); and 	C) by the remote computer device, receiving after the service compteur device has sent the alert signal to the remote computer device, an entirety of the error log collection data that  are stored in the storage unit and that include error data relevant to the predetermined trigger event and error data irrelevant to the predetermined trigger event (Paragraph 4, “The server set aggregates and processes the bug-event signatures that it receives from the various devices. For only a subset of the reported bug-event signatures, the server set then directs the devices that sent these signatures to also send the data archives that these devices have gathered and stored for the events associated with these signatures. These data archives can be further analyzed to identify the root causes of the bug events.” Paragraph 6, “The data archives, on the other hand, are a collection of unstructured data that can be very large (e.g., larger than 10s or 100s of megabytes) and can include a variety of different types of data, such as log files, databases, database dumps (i.e., data extractions from databases), network stack dumps (i.e., data extractions from network communication stacks), packet captures (i.e., logs of individual packets sent and received by the device), etc. A device can generate a data archive at the time that it detects a bug event, by duplicating files stored on the device and extracting data from databases or from network stacks operating on the device. In some embodiments, devices discard the data archives that they collect when the server set does not request these data archives within a certain duration of time after they were created.” Paragraph 135, “)In this example, the device's data archive generator generates a data archive that includes Wi-Fi® logs, networking logs, packet traces (TCP dumps), and logs of a bug detector's expert system. The packet trace indicated that there was a “deafness” on a particular 5 GHz channel, which was determined to be the root cause. The relevant portion of the packet trace is excerpted below, revealing that channel 149 had a number of “NoACK” (no-acknowledgement) errors:”. Paragraph 144, “As the above example demonstrates, the signature file only describes the symptoms of the networking bug event, such as a failure to discover a peer on the network. The signature does not contain sufficient information to diagnose why the peer discovery bug occurred. The data archive contains the contextual information that is required for diagnosis, specifically the deafness on a wireless channel. The size of the signature file in this example was 133 KB, whereas the size of all the data archives was 103 MB.”).
Although Berger does not specifically disclose the controller may be a baseboard management controller (BMC), this is known in the art. An example of this is shown by Su, from the abstract, “A baseboard management controller (BMC) of a system can retrieve logged system events from a non-volatile storage of the BMC and receive a command from an administrator device for the BMC to collect system debug information. The BMC can obtain debug information from a component of the system, in response to receiving the command. The BMC can save the debug information to a debug file and send the debug file to the administrator device.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a BMC to perform the control because, as shown by Su, from paragraphs 19 and 21, “Malfunctions in server devices can be due to normal wear and tear from prolonged use, changes in hardware configurations, changes in software or firmware, external damage, etc. An administrator in charge of repairs may need to first determine the cause or source of the malfunction. The administrator may wish to know what phase the server hangs (i.e., malfunction causing a freeze, where the system ceases to function or respond to inputs). For example, the server may hang during power-on self-test (POST), after booting into an operating system (OS), etc. The administrator may wish to know which, if any, hardware component has failed. For example, a malfunction may have occurred in a memory, Peripheral Component Interconnect (PCI), a hard disk drive (HDD), etc. The administrator may wish to know hardware configuration information of the server, such as identifications of processor, memory, power supply unit (PSU), system board, etc. and whether any add-on cards are installed and their identifications. The administrator may also wish to know contents of error related chipset registers around the time of malfunction. … The server 105 can include a specialized microcontroller such as a baseboard management controller (BMC) 110. The BMC 110 can be embedded on a motherboard of the server 105. The BMC 110 can manage interfaces between system management software and platform hardware. The BMC 110 can allow for out-of-band management of the server 105. For example, a network administrator using the administrator device 190 can remotely command the BMC 110 to automatically collect debug information or to receive collected debug information from the BMC 110. The BMC 110 can collect debug information from itself as well from as other server components such as a southbridge 130, a processor 120, a Basic Input/Output System (BIOS) 140, etc.”

Referring to claim 2, Berger and Su discloses wherein, in step A), the error log collection data include at least one of output data of an intelligent platform management interface (IPMI) protocol, a boot log of a basic input/output system (BIOS), a runtime log of an embedded system, or an internal log data of the BMC (For example, from Su, from paragraph 22, “For example, the non-volatile memory associated with BMC 110 can include a system event log (SEL). The SEL can include a logged record of regular and abnormal system events, such as, for example, a power button press, an operating system load completion, a processor overheat error, a memory error, etc. The system events can be useful to the network administrator in discovering a cause of server malfunction. The system events can be recorded using information received from the BIOS 140, a management engine, or the operating system.” Su, paragraph 25, “In some implementations, in the event of an error, the BMC 110 can receive chipset register settings related to the error from a chipset register (e.g., Model Specific Register, Configuration Space Register, etc.), described further below with reference to FIGS. 2 and 3. In some implementations, the BMC 110 can receive hardware configuration information from the BIOS 140, described further below with reference to FIG. 4. In some implementations, the BMC 110 can request the BIOS 140 to send to the BMC 110 the hardware configuration information, in response to receiving a command from the administrator device 190 to collect debug information. In some implementations, the BIOS 140 is configured to automatically send on system startup the hardware configuration information to the BMC 110. In some implementations, the BMC 110 can then summarize the hardware configuration information in a report that includes central processing unit (CPU) topology, memory topology, expansion slot topology, etc.”).

Referring to claim 3, Berger and Su discloses wherein, in step B). the predetermined trigger event is related to abnormal operation of the service computer device (Paragraph 3, “When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.”).

Referring to claim 4, Berger and Su discloses wherein, in step B), the alert signal corresponds to the predetermined trigger event, so that the remote computer device is notified of occurrence of the predetermined trigger event (Paragraph 3, “When a device detects a potential bug event, the device in some embodiments generates a description of the potential bug event, and sends the generated description to the server set through a network. In addition to generating such a description, the device in some embodiments directs one or more of its modules to gather and store a collection of one or more data sets that are relevant to the potential bug event, in case the event has to be further analyzed by the server set. In the discussion below, the generated bug-event description is referred to as the event signature, while the gathered collection of data sets for an event is referred to as the event's data archive.”).
Claim(s) 5, 7, 10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger and Su as applied to claim 4 above, and further in view of US20100037104 to Jung et al.

Referring to claim 5, Berger and Su discloses between step A) and step B), a step of: D) by the remote computer device, sending a trigger event setting to the service computer device, so that the service computer device selects a portion of candidate trigger events to form a trigger event set according to the trigger event setting, the predetermined trigger event being included in the selected portion of the candidate trigger events (Berger paragraph 48, “In some embodiments, the arbitrator has a rule engine that performs its arbitration operations based on sets of rules that direct the arbitrator's signature-filtering, signature-reporting and data archiving operations. In some of these embodiments, the server set can modify these rules in order to adjust the operations of the arbitrator. The arbitrator in some embodiments also has a machined-trained engine that it uses to identify the signatures to filter out and the data archives to collect.”);	 wherein, in step C), the remote computer device automatically downloads the error log collection data that are stored in the storage unit via the BMC in response to receipt of the alert signal (Berger, paragraph 4, “The server set aggregates and processes the bug-event signatures that it receives from the various devices. For only a subset of the reported bug-event signatures, the server set then directs the devices that sent these signatures to also send the data archives that these devices have gathered and stored for the events associated with these signatures. These data archives can be further analyzed to identify the root causes of the bug events.” Su, from the abstract, “A baseboard management controller (BMC) of a system can retrieve logged system events from a non-volatile storage of the BMC and receive a command from an administrator device for the BMC to collect system debug information. The BMC can obtain debug information from a component of the system, in response to receiving the command. The BMC can save the debug information to a debug file and send the debug file to the administrator device.”).
Although Berger does not specifically disclose that the candidates are pre-stored in the storage unit, selecting from predetermined values is very well known in the art. An example of this is shown by Jung, from paragraph 73, “Meanwhile, a list 240, including all the widget programs stored, their executability, and the reason for non-executability if the widget program is not executable, may be provided when the image forming apparatus 100 is turned on, when the widget UI is selected, or when a predetermined time elapses, so that the user can easily obtain the current status of the widget programs.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from a device’s predetermined list because, as shown by Jung from the abstract, “checking current status information of the image forming apparatus, comparing the checked current status information with executability information to execute a pre-stored application, and if the application is executable as a result of the comparing, executing the application” and paragraph 7, “However, since the image forming apparatus performs various functions and its operation environments frequently change according to network status, a widget program, which was once executed on the image forming apparatus, can become non-executable at certain points with respect to the changed functions and operation environments. If this happens, a user unfamiliar with programs has difficulty understanding the cause of problem.” As shown, this allows device-specific information to be presented for execution so as to allow the selector a level of unfamiliarity.

Referring to claim 7, 10, 12, 14, 16 see rejection of claim 5.

Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Su, and Jung as applied to claim 5, 7 above, and further in view of “Redfish (specification)” by Wikipedia.
Referring to claim 6, Berger, Su, and Jung discloses wherein, in step B), the alert signal is a notification message related to a message source. Although Berger, Su, and Jung do not specifically disclose the source is one of Broadcast Rsyslog, Pre-config IP Rsyslog, Redfish Notification and IPMI SEL trap, these are all known in the art. An example of this is shown by the Redfish specification, which shows that Redfish s a suite of specifications that deliver an industry standard protocol providing a RESTful interface for the management of servers, storage, networking, and converged infrastructure and that it is specifically supported on BMC. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, for example, Redfish to “relate” to a notification message because, as shown above, it may aid in managing computers and it may specifically used with BMCs.

Referring to claim 8, see rejection of claim 6. 


Claim(s) 9, 11, 13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger, Su, and Jung as applied to claims 7, 10, 12, 14, 16 above, and further in view of TFTP by Wikipedia.
Referring to claim 9, Berger, Su, and Jung discloses the download of the error log collection data in step C) is related to one of a data transfer scheme (Berger, paragraph 4, “The server set aggregates and processes the bug-event signatures that it receives from the various devices. For only a subset of the reported bug-event signatures, the server set then directs the devices that sent these signatures to also send the data archives that these devices have gathered and stored for the events associated with these signatures. These data archives can be further analyzed to identify the root causes of the bug events.” Su, from the abstract, “A baseboard management controller (BMC) of a system can retrieve logged system events from a non-volatile storage of the BMC and receive a command from an administrator device for the BMC to collect system debug information. The BMC can obtain debug information from a component of the system, in response to receiving the command. The BMC can save the debug information to a debug file and send the debug file to the administrator device.”).	Although Berger, Su, and Jung does not specifically disclose TFTP server, Redfish oem schema, SFTP and IPMI oem command, these are all known in the art. An example of this is shown by TFTP by Wikipedia, “Trivial File Transfer Protocol (TFTP) is a simple lockstep File Transfer Protocol which allows a client to get a file from or put a file onto a remote host. One of its primary uses is in the early stages of nodes booting from a local area network. TFTP has been used for this application because it is very simple to implement.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use, for example, TFTP to transfer data because, as shown by Wikipedia, it is very simple to implement.

Referring to claim 11, 13, 15, 17, see rejection of claim 9.


Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument (page 7-8) attempting to contrast the specification’s implied inclusion of data specific to particular of multiple errors and Berger’s data archive which is generated for a particular bug event, see new matter rejection above which explains the difference between thresholds and errors in applicant’s claims and specification and the use of the word “relevance” in the context of Berger and the (lack of) context of the application’s specification.
Regarding applicant’s reference (page 8) to “proposed” amended claim 1, the claim has actually been amended.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/               Primary Examiner, Art Unit 2114